Citation Nr: 1047922	
Decision Date: 12/27/10    Archive Date: 01/03/11	

DOCKET NO.  08-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected diabetes mellitus. 

3.  Entitlement to special disability compensation benefits based 
on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to July 1971.  
This included service in Vietnam from July 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VARO in Boston, 
Massachusetts, that denied entitlement to the benefits sought.

No other issue is in appellate status at the present time.  The 
Board notes that the claims file contains a notice of 
disagreement dated in September 2010 in which the Veteran 
expresses disagreement with an October 2009 rating decision 
denying him entitlement to service connection for a left knee 
disability secondary to right total knee arthroplasty.   This 
matter is referred to the RO for appropriate consideration.

A review of the record reveals that service connection is 
currently in effect for:  status post right total knee 
arthroplasty, rated as 30 percent disabling; diabetes mellitus, 
with cataract, rated as 20 percent disabling; and hypertension 
associated with diabetes mellitus, rated as 10 percent disabling.  
The combined disability rating for the Veteran's service-
connected disorders is 50 percent.  

For reasons which will be set forth below, the issues are 
REMANDED to the RO for appropriate consideration.  The RO will 
notify the Veteran should further action be required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rending a fully informed decision as to the claims at issue.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist the Veteran in developing 
facts pertinent to his claims.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

The issue of the Veteran's entitlement to special monthly 
compensation based on loss of use of a creative organ is 
inextricably intertwined with his claim for service connection 
for erectile dysfunction.   

A VA urologist examined the Veteran in August 2006 and stated 
that the Veteran had erectile dysfunction "more probably than not 
due to neuropathy."  He noted that due to a "strong history of 
alcohol intake, I cannot distinguish diabetic from alcoholic 
neuropathy."  He recommended that the urology department make a 
determination.  He added that if the Veteran were determined "to 
have diabetic neuropathy, then his erectile dysfunction becomes 
service connected. " 

Additional pertinent evidence includes an August 2008 report of 
examination by an urologist at the Leahy Clinic who said that the 
Veteran had erectile dysfunction.  The urologist noted that the 
etiology of erectile dysfunction "is multi factorial.  
Hypertension, diabetes and hypercholesterolemia are major 
contributors to [the Veteran's] erectile dysfunction.  Agent 
Orange exposure has been associated with the development of 
diabetes mellitus (DM).  DM is a major cause of erectile 
dysfunction."  

Additional evidence shows the Veteran was accorded a hypertension 
examination by VA in July 2009.  The Veteran was given a 
diagnosis of hypertension.  The physician noted the Veteran was 
reluctant to discuss impairment of functioning, "other than 
attribute erectile dysfunction as due to hypertension rather than 
diabetes."  Elaboration was not provided.  Clarification in this 
area is required.

With regard to the claim for service connection for PTSD, the 
Veteran served in Vietnam from July 1970 to July 1971.  His 
personnel records are not part of the claims folder.  A 2008 
communication from the National Personnel Records Center in St. 
Louis reflects that facility was not able to locate records 
pertaining to the Veteran.  The Veteran's DD-214 reflects that 
his last duty assignment in Vietnam was with the 142 Medical Del, 
part of the Strategic Command, United States Army, Pacific.  The 
Veteran's primary military occupational specialty was as a medic.  
At the hearing with a traveling Veteran's law judge in September 
2010, the Veteran testified that while in Vietnam he was 
primarily assigned as a medic with the 50th Medical Hospital in 
Long Binh.  

The claims file contains a copy of a February 2002 communication 
from a licensed psychologist who stated that he saw the Veteran 
in January 2002 and, after several visits, concluded that the 
Veteran had symptoms of PTSD.  The psychologist attributed the 
symptoms to "traumatic" wartime experiences in Vietnam that were 
exacerbated in the Veteran's work with the fire department.  The 
Veteran has not been accorded an examination by VA with regard to 
his psychiatric status and based on the available evidence of 
record, the Board finds that a VA examination with nexus opinion 
is in order with regard to the claimed psychiatric disability, 
namely PTSD.  See 38 C.F.R. § 3.159 (c).

In view of the foregoing, the case is REMANDED for the following 
actions:

1.  Contact the Veteran and request that he 
be more specific as to his claimed 
stressful incidents while serving in 
Vietnam.  The Veteran should be asked to 
provide copies of any records in his 
possession showing his assignment to any 
units in Vietnam.  He should be asked to 
clarify whether the 50th Medical Facility 
he referred to at the hearing as being in 
Long Binh was a detachment or a hospital.  
He should also be asked to provide 
information to the best of his recollection 
as to his assignment to the 142nd Medical 
Detachment.  Based on information obtained 
from the Veteran, VA should obtain from the 
proper sources any unit history reports for 
the Veteran's unit, using the time frame 
provided by the Veteran as to any specific 
2 or 3-month time period in which he 
recalls being exposed to a stressful event.

2.  Based on any information obtained, the 
VA should then contact the US Army and 
Joint Service Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 Telegraph 
Road, Alexandria, VA  22315.  The JSRRC 
should be asked to provide any information 
that might corroborate the Veteran's 
alleged stressors in his capacity as a 
medic during his time in Vietnam from 1970 
to 1971.  If the case is not referred to 
the JSRRC, the RO should explain an 
explanation as to why such referral was not 
undertaken.

3.  Once a response has been received, VA 
should determine whether credible 
supporting evidence that the Veteran 
experienced a stressful event or events 
during service has been received.  If it is 
determined that the Veteran was exposed to 
a stressful event, he should be scheduled 
for a VA psychiatric examination to 
determine the diagnoses of all psychiatric 
disorders that are present.  If the Veteran 
is found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific stressor 
or stressors supporting the diagnosis.  If 
he is found to have a psychiatric diagnosis 
other than PTSD, the examiner is requested 
to render an opinion as to whether it is at 
least as likely as not the diagnosed 
psychiatic illness is related to the 
Veteran's military service.  

4.  The Veteran should be accorded an 
examination by a physician knowledgeable in 
neurology and urology for the purpose of 
determining whether the Veteran has 
erectile dysfunction and, if so, its 
etiology.  The examiner should provide an 
opinion as to whether there is a 50 percent 
or greater probability (more likely than 
not) that any current erectile dysfunction 
is etiologically related to the Veteran's 
active service, to include his service-
connected diabetes mellitus and any 
diabetic neuropathy that may be present.  
The rationale for any opinion expressed 
should be provided.

5.  Then, the claims should be 
readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a Supplemental Statement 
of the Case and be given an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

